Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and  12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 20-23, 26-35, is/are rejected under 35 U.S.C. 102 as being anticipated by Levy (US 20170325663).
Regarding claim 16, Levy discloses an endoscope (endoscope assembly 100; FIGS. 1A, 2A, reproduced below; 87A) comprising: 
a tip part (tip section 200, tip cover 300; FIG. 2A, reproduced below) including: 
an exterior housing (tip cover 300) including a circumferentially extending side wall (side wall of tip cover 300) with a proximal opening (Tip cover 300 has a proximal opening to accommodate the electronic circuit board assembly 400. Para [0625]) and an interior surface, the circumferentially extending side wall defining an interior space with an air volume (side wall covers an interior space; FIG. 2A); 
a camera assembly (Shown by annotation in FIG. 2A; viewing element 116 with CCD; FIG. 2A; para [0625]) including a distal portion and an image sensor (Electronic circuit board assembly 400 includes a Charge Coupled Device (CCD). Para [0625]) configured for producing an image from light received from the distal portion, the camera assembly being positioned in the interior space (FIG. 2A) so that the air volume envelops at least the distal portion of the camera assembly; and 
an interior housing part (Housing of Electronic circuit board assembly 400; FIG. 2A) including a circumferentially extending closure surface (FIG. 2A) and a circumferentially extending attachment surface, the interior housing part being positioned at least partly in the interior space with the closure surface facing the interior surface of the exterior housing (As the Electronic circuit board assembly 400 is positioned inside the tip cover 300, round portion of the assembly 400 faces the  interior surface of the exterior housing. Fig. 2A), the interior housing part closing the proximal opening of the exterior housing (Tip cover 300 has a proximal opening to accommodate the electronic circuit board assembly 400. FIG. 2A; Para [0625]), and the attachment surface of the interior housing part extending proximally of the proximal opening (see FIG. 2A, below, annotated) and attached to another element of the tip part.  

    PNG
    media_image1.png
    644
    859
    media_image1.png
    Greyscale

Regarding claim 17, Levy discloses wherein a gap is formed between the closure surface and the interior surface of the exterior housing part when the interior housing part is positioned in the interior space (When the tip cover 300 and Electronic circuit board assembly 400 are assembled, they form a gap. FIG. 87 A), and wherein the gap is filled with a hardened adhesive to liquid-seal the closure surface with the interior surface of the exterior housing (Each of the units are sealed units, para [0141]- [0142]).

Regarding claim 20, Levy discloses wherein the tip part further comprises, at a distal end thereof, a light guide (a second front optical window242a  has an air fill light guide that allows a light to pass through) having a stop surface (window 242a has a stop surface), wherein the camera assembly comprises a first light source (first front illuminator 240b) configured for emitting light along an optical axis thereof, wherein the interior housing part includes an arm (first front illuminator 240b has a base support extending from the closure surface. ) connected to and extending distally from the closure surface, the arm having a seat at a distal end thereof (The base support has a seat to secure the first front illuminator 240b.), the first light source being affixed to the seat, and wherein the interior housing part is positioned in the interior space with the first light source contacting the stop surface of the light guide (In view of FIG. 2A, the light source 240b contacts the window 242a when the electronic circuit board assembly 400 is inserted into the tip cover 300 of the endoscope 100. FIG. 2A; Para [0491]).  

Regarding claim 21, Levy discloses wherein the camera assembly comprises a guide portion (closure surface can be considered as a guide portion. FIG. 2A) at a proximal end thereof, wherein the interior housing part comprises a cavity sized and shaped to accommodate and align the guide portion of the camera assembly (Circuit board assembly 400 is folded form. Therefore, it comprises cavity and accommodates the guide portion. Para [0246]).  
Regarding claim 22, Levy discloses wherein the camera assembly comprises a camera assembly holder supporting components of the camera assembly (FIG. 2A) and including the guide portion (closer surface; FIG. 2A), wherein the guide portion is sized and shaped to center the camera assembly in the interior housing part (Camera assembly is in the center of the guide portion. FIG. 2A), and wherein the interior housing part has an interior surface (FIG. 2A) and the guide portion is adhesively bonded to the interior surface of the interior housing part (Adhesive is used to attach the components in seal state. Para [0855]; Each elements are fluidly sealed in the housing; Para [0100], [0102], [0141]).  
Regarding claim 23, Levy discloses wherein the camera assembly comprises a camera assembly holder (FIG. 2A) supporting components of the camera assembly and including the guide portion ( closer surface; FIG. 2A), wherein the guide portion is sized and shaped to center the camera assembly in the interior housing part (Camera assembly is in the center of the guide portion. FIG. 2A), and wherein the interior housing part has an interior surface and the guide portion is adhesively bonded to the interior surface of the interior housing part (Each elements are fluidly sealed in the housing; Para [0100], [0102], [0141]; adhesive for attaching components; para [0855]), wherein the guide portion is positioned proximally of, and adjacent to, and parallel with, the image sensor (The guide portion is positioned proximally of, and adjacent to, and parallel with, the image sensor; Fig. 2A).  

Regarding claim 26, Levy discloses wherein the interior housing part comprises a hole sized and shaped to receive therethrough a cable tube accommodating a plurality of cables electrically connected to the camera assembly (Note for sensor (designated by sensor surface 1722), FIG. 16, connection wiring needs to go through a hole in the housing part. FIG. 2A).  

Regarding claim 27, Levy discloses wherein the tip part has a pre-compensation condition and a post-compensation condition (Flexible electronic circuit board assembly 400 allows for a pre-compensation condition and a post-compensation condition. FIGS. 2A, 16; Descried in detail below. ), and wherein the camera assembly comprises a first light source (light source 240b; FIG. 16) configured for emitting light along an optical axis thereof to provide illumination of an object to be visualized by the image sensor (sensor surface 1722; FIG. 2A), wherein the interior housing part includes a first tolerance compensating member (Foldable side panels such as 1716 of flexible electronic circuit board 400; Fig. 16) sized and shaped to, in the pre-compensation condition, allow adjustment of a distance between the first light source and the image sensor along the optical axis of the first light source, and sized and shaped to, in the post-compensation condition, maintain the distance between the first light source and the image sensor at least along the optical axis of the first light source (Foldable side panels 1716, of flexible electronic circuit board 400 allows for the adjustment of the distances. Para [0639]; For example, distance adjustment of the  LEDs 240a, 240b, FIG. 2A, 16, is achieved after the circuit board 400 is inserted in its housing, FIG. 2A, due to the flexibility of the circuit board. Adhesives described in para [0855], can be filled between the surface 1708 and surface 1734, to adjust the positioning of the LED 240a, 240b. FIG. 16).  


    PNG
    media_image2.png
    672
    819
    media_image2.png
    Greyscale

Regarding claim 28, Levy discloses wherein the first tolerance compensating member (the flexible panels of the circuit board 400; FIG. 16) is sized and shaped to, in the pre-compensation condition, move the first light source along the optical axis of the first light source relative to the image sensor (For example, the flexible panels of the circuit board 400, FIG. 16, can be filled with adhesive for position adjustment of the LED 240b if needed.).  

Regarding claim 29, Levy discloses wherein the first tolerance compensating member comprises a seat sized and shaped to guide the adjustment of the distance between the first light source and the image sensor along the optical axis of the first light source (Portions of the panels of the circuit board shown in FIG. 16, can be considered as the seat where the adhesive cab be filled to adjust the positioning. Alternatively, the flexibility of the circuit board 400 allows for the adjustment of the positioning of the LED 240b when it is inserted and adjusted in the tip cover 300. FIG. 2A).  

Regarding claim 30, Levy discloses wherein the first light source (LED 240b) is fixed to the first tolerance compensating member (LED 240b is fixed to the panels of the flexible circuit board 400. FIG. 16).  

Regarding claim 31, Levy discloses wherein the interior housing part has an interior surface (FIG. 2A), wherein the camera assembly comprises a camera assembly holder (FIG. 2A) supporting components of the camera assembly and including a guide portion (FIG. 2A) sized and shaped to center the camera assembly in the interior housing part (When the circuit board assembly 400 is assembled with the component 600, the camera assembly is centered in the interior housing), the guide portion being adhesively bonded to the interior surface of the interior housing part (components are glued together; para [0964] ), and wherein the tip part further comprises, at a distal end thereof, a light guide having a stop surface (window 242a has a stop surface), wherein the camera assembly comprises a first light source (first front illuminator 240b) configured for emitting light along an optical axis thereof, wherein the interior housing part includes an arm (first front illuminator 240b has a base support extending from the closure surface.) connected to and extending distally from the closure surface, the arm having a seat at a distal end thereof (The base support has a seat to secure the first front illuminator 240b.), the first light source being affixed to the seat, and wherein the interior housing part is positioned in the interior space with the first light source contacting the stop surface of the light guide (In view of FIG. 2A, the light source 240b contacts the window 242a when the electronic circuit board assembly 400 is inserted into the tip cover 300 of the endoscope 100. FIG. 2A; Para [0491]).  

Regarding claim 32, Levy discloses wherein the arm has a surface extending from the closure surface (Arm extends from the closure surface; FIG. 2A) and being adjacent the interior surface of the exterior housing (FIG. 2A), and wherein the guide portion is adhesively bonded to the interior surface of the interior housing part opposite the closure surface (Components are glued together; para [0855], [0964]; FIG. 2A).  

Regarding claim 33, Levy discloses a system (abstract) for visually inspecting inaccessible places such as human body cavities, the system comprising: AMBUO0080-01-US Page 8 of 9 an endoscope according to claim 16 and a monitor (FIG. 87A; para [1067]), wherein the endoscope is connectable to the monitor, and the monitor allows an operator to view an image captured by the camera assembly of the endoscope (viewing element 116 with CCD; FIG. 2A; para [0625]).  

Regarding claim 34, Levy discloses a method for assembling an endoscope according to claim 34, the method comprising: 
providing an exterior housing (tip cover 300; FIG. 2A) including a circumferentially extending side wall with a proximal opening (Tip cover 300 has a proximal opening to accommodate the electronic circuit board assembly 400. Para [0625]), the circumferentially extending side wall defining an interior space with an air volume; 
providing a camera assembly (viewing element 116 with CCD; FIG. 2A; para [0625]) having an image sensor (Electronic circuit board assembly 400 includes a Charge Coupled Device (CCD). Para [0625]) and a distal end (camera assembly, RIG. 2A has a distal end.); 
providing an interior housing part (Housing of Electronic circuit board assembly 400; FIG. 2A) including a circumferentially extending closure surface (closure surface, FIG. 2A); 
positioning the camera assembly in the interior space of the exterior housing (FIG. 2A), so that the air volume envelops at least the distal end of the camera assembly, positioning the interior housing part through the proximal opening into the interior space (When the device of FIG. 2A is assembled; FIG. 2A), and 
attaching the closure surface to the exterior housing part at the proximal opening to form a liquid-seal (components are glued together when assembled; para [0855], [0964]) between the interior housing part and the exterior housing.  
Regarding claim 35, Levy discloses positioning a distal end segment of a bending section adjacent to an attachment surface of the interior housing part (FIG. 2A, 16, 87A), and 
affixing the distal end segment to the attachment surface (components are glued together for assembly; para [0855], [0964]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Levy in view Aoki (US 20180132707).
Regarding claim 24, Levy does not expressly disclose wherein the attachment surface comprises one or more cut- outs sized and shaped to receive hardened adhesive to improve a mechanical connection between the attachment surface and another element of the tip part.
Aoki is directed to endoscopic surgery is a minimally invasive surgery (para [0002]) and teaches wherein the attachment surface comprises one or more cut- outs sized (protrusion 131a; support tube 131, FIG. 5, include many fine protrusions and recesses on the inside surface which can provide moderate retaining; FIG. 5; para [0071]-[0072]) and shaped to receive hardened adhesive to improve a mechanical connection between the attachment surface and the another element of the tip part (The protrusion/shape can receive a hardening adhesive. FIG. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to have one or more cut-outs in accordance with the teaching of Aoki so that retaining force can be provided between the attachment surfaces to retain the elements/parts. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Levy in view Aoki (US 20180132707) and further in view of Boulais (US 20070049800).
Regarding claim, Levy does not expressly disclose a bending section including a number of hingedly interconnected segments including a distal end segment, a proximal end segment, and a plurality of intermediate segments positioned between the proximal end segment and the distal end segment, wherein the attachment surface of the interior housing part is attached to the distal end segment.
Boulais is directed to medical device such as an endoscope (para [0007]) and teaches a bending section including a number of hingedly interconnected segments including a distal end segment (FIG. 2; distal end 22; articulation joint 30; guide element 50), a proximal end segment (FIG. 2), and a plurality of intermediate segments (FIGS. 3A-3C) positioned between the proximal end segment and the distal end segment (abstract; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to have interconnected segments in accordance with the teaching of Boulais so that articulation could be provided to the endoscope. Further, as discussed above, using hinged interconnected segments in endoscope is one of the obvious alternative to provide articulation in the endoscope. Upon modifying Levy, the attachment surface of the interior housing part would be attached to the distal end segment, as required by claim 25.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Levy in view of Aizenfeld (US 20180344140).
Regarding claim 18,  Levy does not expressly disclose wherein the interior surface overlaps the closure surface to form the gap, and wherein the gap has a length of at least 0.5 mm along an axial direction of the tip part.  
Aizenfeld is directed to endoscope tip (abstract) and teaches wherein the interior surface overlaps the closure surface to form the gap, and wherein the gap has a length of at least 0.5 mm along an axial direction of the tip part (The gap between the window side surfaces 410a, 410b and the side walls of the cavity 408 ranges from approximately 0.05 mm to 0.8 mm. para [0062]-[0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and include the gap in accordance  with the teaching of Aizenfeld so that the assembly parts could be moved for the adjustment of the position. Further, it is well known that a small gap between the end surfaces allows to have some friction and yet provides space for the movement for adjustment of the parts. 
Regarding claim 19,  Levy does not expressly disclose wherein the gap has a length of at least 0.75 mm.   
Aizenfeld discloses wherein the gap has a length of at least 0.75 mm (The gap between the window side surfaces 410a, 410b and the side walls of the cavity 408 ranges from approximately 0.05 mm to 0.8 mm. para [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and include the gap in accordance with the teaching of Aizenfeld so that the assembly parts could be moved for the adjustment of the position. Further, it is well known that a small gap between the end surfaces allows to have some friction and yet provides space for the movement for adjustment of the parts.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/17/22